Case 1:19-cv-00443-SEB-MPB Document 1 Filed 01/28/19 Page 1 of 5 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

STEPHEN KNOWLES, TRUSTEE OF THE                                  )
BRICKLAYERS OF INDIANA RETIREMENT                                )
FUND, BRICKLAYERS AND TROWEL TRADES                              )
INTERNATIONAL PENSION FUND, BRICKLAYERS                          )
AND ALLIED CRAFTWORKERS INTERNATIONAL                            )
HEALTH FUND (AS SUCCESSOR TO BRICKLAYERS                         )
OF INDIANA HEALTH AND WELFARE FUND),                             )
INDIANA BRICKLAYERS LOCAL 4 JOINT                                )
APPRENTICESHIP TRAINING COMMITTEE AND                            )
LOUISVILLE PENSION FUND,                                         )
                     Plaintiffs,                                 ) No. 1:19-cv-443-
                                                                 )
          v.                                                     )
DODDS MASONRY CONSTRUCTION COMPANY, INC.,                        )
DK & L MASONRY, LLC and D and K MASONRY, LLC,                    )
                      Defendants.                                )

                                        COMPLAINT

       Plaintiffs, by their attorneys, DONALD D. SCHWARTZ and ARNOLD AND KADJAN,

complain against Defendant, DODDS MASONRY CONSTRUCTION COMPANY, INC.,

DK & L MASONRY, LLC and D and K MASONRY, LLC, as follows:

                                           COUNT I

       1.     (a)      Jurisdiction of this cause is based on Section 301 of the National Labor

Relations Act, 29 U.S. C. Section 185(a) as amended.

       2.     Venue is founded pursuant to 29 U.S.C. Section 1132(e)(2) in this District where

the Funds, as described in Paragraph 3, are administered.

       3.     (a)     The Plaintiffs in this count are STEPHEN KNOWLES, TRUSTEE OF

THE BRICKLAYERS OF INDIANA RETIREMENT FUND, BRICKLAYERS AND TROWEL

TRADES INTERNATIONAL PENSION FUND, BRICKLAYERS AND ALLIED

CRAFTWORKERS INTERNATIONAL HEALTH FUND (AS SUCCESSOR TO
Case 1:19-cv-00443-SEB-MPB Document 1 Filed 01/28/19 Page 2 of 5 PageID #: 2



BRICKLAYERS OF INDIANA HEALTH AND WELFARE FUND), INDIANA

BRICKLAYERS LOCAL 4 JOINT APPRENTICESHIP TRAINING COMMITTEE AND

LOUISVILLE PENSION FUND (“The Funds”) and have standing to sue pursuant to 29 U.S.C.

Section 1132(d)(1).

       (b)     The Funds have been established pursuant to collective bargaining agreements

previously entered into between the Bricklayers Local 4 of IN/KY and its affiliated locals (the

"Union") and certain employer associations whose employees are covered by the collective

bargaining agreement with the Union.

       (c)     The Funds are maintained and administered in accordance with and pursuant to

the provisions of the National Labor Relations Act, as amended, and other applicable state and

federal laws and also pursuant to the terms and provisions of the agreements and Declarations of

Trust which establish the Funds.

       4.      (a)      Defendant, DODDS MASONRY CONSTRUCTION CO., INC.

(“DODDS”) is an Indiana for-profit domestic corporation and is doing business within this

Court's jurisdiction.

               (b)      DODDS is an employer engaged in an industry affecting commerce.

               (c)      Defendant, D and K Masonry, LLC (“D and K”) is an Indiana limited

liability company and is doing business within this Court’s jurisdiction.

               (d)      D and K is an employer engaged in an industry affecting commerce.

               (e)      DK & L MASONRY, LLC (“DK & L”) is a Kentucky limited liability

company and is doing business within this District.

               (f)      DK & L is an employer engaged in an industry affecting commerce.

       5.      Since July 30, 1998, DODDS has entered into successive collective bargaining
Case 1:19-cv-00443-SEB-MPB Document 1 Filed 01/28/19 Page 3 of 5 PageID #: 3



agreements with the Union pursuant to which it is required to pay specified wages and to make

periodic contributions to the Funds on behalf of certain of its employees. (Exhibit “A” agreement

attached)

       6.      By virtue of certain provisions contained in the collective bargaining agreements,

DODDS is bound by the Trust Agreement establishing the Funds.

       7.      D and K and DK & L are liable for unpaid benefits for bargaining unit

employees, as D and K and DK & L are the successor and/or alter ego to DODDS under

applicable labor relations theory in that:

               a.      JAMES DODDS controls(ed) the labor relations policy making of all

companies;

               b.      The companies are interrelated and share common employees, equipment,

materials and jobs in that D and K and DK & L use the foregoing which previously and/or

currently were used by DODDS;

               c.      The companies share common management; and

               d.      On information and belief the companies share common ownership.

               e.      D and K and DK & L were set up to evade DODDS’ collective

bargaining agreement with Bricklayers Local 4.

       8.       Plaintiffs previously sued DODDS in 2008 and obtained a judgment against

DODDS for in excess of $26,000.00. Thereafter, DODDS purportedly went out of business.

       9.      Subsequent to DODDS allegedly going out of business, James Dodds set up

initial alter ego companies named Dodds of Indiana, Inc., and Dodds of Kentucky (“DODDS

KY”) to evade the DODDS union agreement and prior judgment.

       10.     Plaintiffs sued DODDS KY in 2011 alleging that DODDS KY was the alter ego
Case 1:19-cv-00443-SEB-MPB Document 1 Filed 01/28/19 Page 4 of 5 PageID #: 4



of DODDS.

       11.     DODDS KY subsequently declared bankruptcy.

       12.     The creation of the Defendants in this action by or on behalf of James Dodds

evidences a continued pattern by James Dodds of conduct intended to evade the union

agreement, prior judgment and obligations to Plaintiffs.

       13.     By virtue of the foregoing, Plaintiffs have been damaged in an amount not

presently ascertainable, but to be measured by the amount of benefits owed by DODDS for its

bargaining unit employees and for benefits owed but not paid by D and K and DK & L for their

bargaining unit employees.

       WHEREFORE, Plaintiffs pray for relief as follows:

       A.      DODDS, D and K and DK & L be ordered to submit to an audit for January 1,

               2011 to the present.

       B.      Judgment be entered in favor of Plaintiffs and against DODDS, D and K and DK

& L in the amount of benefits owed but unpaid by these companies and the prior unpaid

judgment amount previously entered against DODDS.

       C.      Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and

costs incurred in the prosecution of this action, together with liquidated damages in the amount

of 20%, all as provided in the applicable agreements and ERISA Section 502(g)(2).

       D.      Defendants be enjoined from violating the terms of the collective bargaining

agreements and Trust Agreements by failing to make timely payments to the Funds and be

ordered to resume making those payments.

       E.      This Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances.
Case 1:19-cv-00443-SEB-MPB Document 1 Filed 01/28/19 Page 5 of 5 PageID #: 5



                                   Respectfully submitted,

                                   STEPHEN KNOWLES, TRUSTEE OF THE
                                   BRICKLAYERS OF INDIANA RETIREMENT
                                   FUND, ET. AL.



                                   By: s/ Donald D. Schwartz
                                      One of their Attorneys

Donald D. Schwartz
ARNOLD AND KADJAN
35 East Wacker Drive, Suite 600
Chicago, Illinois 60601
(312) 236-0415
